Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 29-30, 32-46, and 48-53 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is: Haggstrom (US 2007/0078366 A1); Joshi (US 2007/0265586 A1); and Thirstrup (US 2010/0030167 A1).  

    PNG
    media_image1.png
    282
    442
    media_image1.png
    Greyscale
 	As to independent claim 29, Haggstrom discloses a wound dressing apparatus for treating a tissue site on a patient with reduced pressure (Abstract), the system comprising:
a manifold (inlet) (of micropump system 108) for disposing proximate to the tissue site (t) (Fig.2,4;[0038],ll.2-13);
	a sealing member as adherent top layer 110 Fig.2,4 [0030],ll.2 for disposing over: the distribution manifold/inlet of 108;Fig.2,4 [0022],ll.8-9; and at least a portion of the intact epidermis [0030],ll.1-4; the sealing member configured to have an entry point (door 118) Fig.2,4 [0033],ll.1-8;
 	a ring of a hydrocolloid [0030],ll.16 adhesive [0030],ll.5-11: disposed between the sealing member 110 and at least one of the manifold 108 and the portion of the intact epidermis t Fig.2,4 [0030],ll.5-11; and  	litmus paper 116 configured to develop a color contrast in response to a leak [0029],ll.15-18; as color contrast/coded [0029],ll.12; for leak detection [0035],ll.12-14; and 	a reduced-pressure source (micropump 120) (of micropump system (108) [0034],ll.3-11) fluidly coupled to the manifold (as inlet of micropump system 108) through the entry point 118 [0034],ll.3-11, as providing reduced pressure to the manifold [0021,ll.4-6); 	wherein the color contrast indicates a leak (where the color contrast of the litmus paper exposed to leak in adhesive layer and changing color would indicate leak).	As to independent claim 38, Haggstrom discloses a drape as adherent top layer 110;Fig.2,4 [0030],ll.2 for disposing over a distribution manifold as inlet of micropump system 108;Fig.2,4 [0038],ll.2-13 and at least a portion of intact epidermis t; Fig.2,4 [0030],ll.5-11 to form a sealed space [0030],ll.2-4, the drape 110 comprising:
 		a film as sheet [0031],ll.1-2 being substantially transparent [0032],ll.3-4;  and configured to have an entry point as door 118 Fig.2,4 [0033],ll.1-8;
 	 	a hydrocolloid [0030],ll.16 adhesive ring [0030],ll.5-11 provided on the sealing member/drape 110 [0030],ll.5-11 adjacent manifold door 118 [0033],ll.1-6); and 		an indicator 116 as litmus paper [0029],ll.15-18 for leak detection [0035],ll.12-14); wherein the color contrast of the litmus paper by changing color would as cited above).
	As to dependent claim 45, Haggstrom discloses a method for providing an adherent top layer 110 Fig.4 [0030],ll.1-2 for treating a tissue site Abstract, the method comprising:  		providing a film as sheet, [0031],ll.2 of elastomeric flexible material [0032],ll.1-2 being substantially transparent [0032],ll.3-4; and 		providing a hydrocolloid [0030],ll.16 adhesive ring [0030],ll.5-11 provided on the sealing member/drape 110 [0030],ll.5-11 adjacent manifold door 118 [0033],ll.1-6); and 		an indicator 116 as litmus paper [0029],ll.15-18 for leak detection [0035],ll.12-14); wherein the color contrast of the litmus paper by changing color would indicate leak, as cited above).		 	Thirstrup teaches an adhesive ring 23 for attaching a dressing/ bandage to the skin around a wound Fig.3(g)-(h) [0095],ll.3-4; 

    PNG
    media_image2.png
    474
    356
    media_image2.png
    Greyscale

wherein the adhesive ring 23; Fig.3(g),3(h) comprising a central channel 32 Fig.3(h) [0095],ll.12-15. 	 	Joshi teaches that the method further comprises forming an adhesive ring as part of peripheral support  772 Fig.10, [0091],ll.1, where, at periphery, as cylindrically shaped hydrophilic adhesive ring provided as part of peripheral structural support [0032],ll.1-10 with absorbent polymers or gelling agents [0091],ll.10-11,14-15), wherein the ring can comprise a rectangular deposit having a short edge Fig.10 [0091],ll.1-19.

 	However, as to independent claims 29, 38, and 45, Haggstrom, Joshi, and/or Thirstrup fail to teach or fairly suggest the combination of: 
	a first ring or annulus of hydrophilic adhesive; and  	a second ring or annulus of hydrophilic adhesive disposed between the sealing member and at least one of the manifold and the portion of intact epidermis;  	the first ring or annulus of hydrophilic adhesive surrounding comprising a first plurality of rectangular deposits disposed circumferentially around the entry point;   	the second ring or annulus of hydrophilic adhesive comprising a second plurality of rectangular deposits disposed circumferentially around the first ring or annulus of hydrophilic adhesive; and  	the first ring or annulus of hydrophilic adhesive and the second ring or annulus of hydrophilic adhesive configured to develop a color contrast in response to a leak, the color contrast indicating a location of the leak.
  	
	As presented on pages 7-13 of the 3/17/21 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Haggstrom, Joshi, and/or Thirstrup, and one of skill would have not been motivated to, provide the above combination.  One of skill would not have been motivated to modify the hydrocolloid adhesive ring and litmus paper of Haggstrom, Joshi, and/or Thirstrup to provide 2 rings or annulli that each have rectangular deposits and also each have a component that develops a color contrast in response to a leak and that also indicates a location of the leak, where Haggstrom, Joshi, and/or Thirstrup fail to teach or suggest such a combination of elements and features.



Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781